HOOK, Circuit Judge
(dissenting). After the jury had deliberated without result for about two days, the trial court of its own motion recalled and charged them in a way that soon produced the verdict. Farts of this charge will be presently set forth. Having in mind the constitutional relations between court and jury, and their practical relations as well, I cannot escape the conviction that the language employed by the court was so forcible that it virtually coerced the verdict. That should never occur where the state of the evidence requires its submission to a jury, however unequal in weight the court may regard it. The power of a court to comment upon the evidence and to assist a jury in performing their duties is one of the most valuable features of the practice in the courts of the United States, and its exercise almost always makes for right and justice. But, however strongly a court may feel in a case that should properly go to the jury, the power to comment and assist them is not a power to direct a verdict, and the distinction should always be observed. Words often take compelling force from the authority of him who utters them; and when he rnay, but should not, command, he must be most careful with advice. The Supreme Court has said:
*848“It is obvious that under’any system of jury trials the influence of the trial judge on the jury is necessarily and properly of great weight, and that his .lightest word or intimation is received with deference, and may prove controlling.” Starr v. United States, 153 U. S. 614, 626, 14 Sup. Ct. 919, 923 (38 L. Ed. 841).
And upon the same subject this court said:
“But his comments upon the facts should be judicial and dispassionate, and so carefully guarded that the jurors, who are the triers of them, may be left free to exercise their independent judgment.” Rudd v. United States, 97 C. C. A. 462, 173 Fed. 912.
It should be borne in mind that the trial court did not regard the case at bar as one for a directed verdict against the defendants, nor do my Brothers hold differently in the foregding opinion.. It was a case for the jury, and if in effect the verdict was directed by the court, error was necessarily committed.
In the foregoing opinion the exceptions to the charge are held insufficient to raise this question. The exceptions might have been more specific, but I think the intention of counsel was sufficiently evident, and that the trial court understood it. But whether this is so or not is not now decisive of our duty. A recent amendment of section 269 of the Judicial Code, approved February 26, 1919 (40 Stat. 1181, c. 48), provides:
“On the hearing of any appeal, certiorari, writ of error, or motion for a new trial, in any case, civil or criminal, the court shall give judgment after un examination of the entire record before the court, without regard to technical errors, defects, cr exceptions which do not affect the substantial rights of the parties.”
The matter under discussion was of vital importance and is well within the above provision. It was not an inadvertence or casual ruling in the progress of the trial, to which specific objection or exception was necessary to inform the court and give it opportunity for correction, but it was a deliberate action, going to the very root of the judgment now under review. In view of the above I will now set forth parts of the charge, the italics being mine:
“I want to say to you ■that the court has no thought at all oí discharging you. You were sworn upon your oaths to do your duty as jurors. Ini the opinion of the court there is no reason on earth why reasonable men, with a due regard for right, and each having due respect and consideration for the other’s opinion, should not arrive at a conclusion in this case. What would be a fortune to either of you, or [to me], has already been spent and a failure to render justice in this and other [cases] is what brings the courts into com tempt. * * * And you are advised that this court is of the opinion that, the facts in this case justify you in the conclusion overwhelmingly that it was the policy, and therefore the agreement, for years of this national organization to prevent mining of nonunion coal for the unlawful purposes named in this complaint that it might-not come into competition with union-mined coal; that there is no question i/n.this court’s mind but that that strike was- ordered down there for that purpose to prevent the .mining of nonunion coal in these plaintiffs’ mines; that the strike was called by those who were the instrumentality of the greater organization, the general organization, the defendants, and their act was its act, and that they put into motion the force that destroyed this property. * * * Why, this court has not ■ a thought that there would- ever have been any trouble there if it had not been for the prevention of the mining of nonunion coal. Notv, that is the judgment of this court, *849and if it were my duty to decide it I would decide it here. * * * If there is any question about the law on the responsibility for this, responsibility of the greater organization, that is for the higher court to say; but you cannot reach it until you have done your duty — you are the slumbUng block in the way and this whole time is wasted. Now, after 1 have said what I have, I am going to say that I have no thought of discharging you; you must return a verdict in this case.”
Of course, the court said it was for the jury to determine the facts, and that they were not bound by its opinion, etc.; but are not such expressions wholly futile in the compelling force of the above? There are occasions in which the statement of a principle of law is but an academic formula. Can it reasonably be said, after such a charge, that the jury felt free to exercise their own independent judgment? The question whether the well-established province of a jury is invaded is to be judged by the natural effect of the charge upon the minds of the jurors. How did they feel about it? Did they feel free to exercise their functions independently, or were they constrained by the intrusion of the personality and power of the judge, and the fear of his displeasure, ridicule, or contempt? In this case they were reminded of their oaths; they were told that they would not be discharged, but had to return a verdict; that there was no reason on earth why they should not agree; that failure to render justice would bring the court into contempt; that there was no question in the mind of the court about the evidence; that it was overwhelmingly one way, meaning against the defendants; and that they were a stumbling block in the way of the final determination of the legal responsibility for the acts charged. It is regrettable that this incident occurred, for up until that time the case was most admirably and carefully tried.
In my opinion the judgment should be reversed.